Citation Nr: 9920535	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for hardening of the 
arteries and claudication of the hips.  

5.  Entitlement to a compensable evaluation for residuals of 
right ankle sprains with probable arthritis.  

6.  Entitlement to a compensable evaluation for cervical 
dystonia sternocleidomastoid muscle weakness.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1973 to January 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO). 

The issues of entitlement to compensable evaluations for 
residuals of right ankle sprains with probable arthritis and 
cervical dystonia sternocleidomastoid muscle weakness are 
addressed in the Remand section below.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
left knee disorder and bilateral hearing loss were denied in 
a March 1994 rating decision; the appellant received notice 
of the determinations and her appellate rights in a March 7, 
1994 letter from the RO; no appeal was initiated therefrom.  

2.  The additional evidence received into the record 
subsequent to March 1994 and relevant to the left knee 
disorder claim is cumulative and not new and material.  

3.  The additional evidence received into the record 
subsequent to March 1994 and relevant to the bilateral 
hearing loss claim is new and material.  

4.  No competent evidence has been submitted showing a 
current hearing loss disability for VA compensation purposes.  

5.  Competent evidence has not been submitted linking 
tinnitus to service.  

6.  No competent evidence has been submitted showing current 
hardening of the arteries and claudication of the hips.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of service connection for hardening of the 
arteries and claudication of the hips is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Previously Denied 
Claims

The RO in March 1994 denied the appellant's claims of service 
connection for a left knee disorder and bilateral hearing 
loss, finding that the evidence of record showed neither a 
current left knee disorder nor a hearing loss disability.  
The appellant was notified of this decision and her appellate 
rights in an March 7, 1994 letter from the RO.  If she 
disagreed with that determination, she had the right to 
appeal it to the Board by filing a notice of disagreement 
with the adverse decision within one year from the date the 
RO mailed her notice of the determination.  Otherwise, the 
determination is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

The one-year period after the date of mailing of the March 
1994 determination ended in March 1995.  During that one-year 
period, the record reflects receipt of only one communication 
from the appellant that might be considered a notice of 
disagreement.  In an April 1994 statement, she discussed the 
left knee disorder and the bilateral hearing loss claims.  
However, she specifically indicated that "this document does 
NOT represent a notice of disagreement . . . ."  Because the 
appellant specifically stated that such statement was not a 
notice of disagreement, and since the RO did not receive any 
other communication from her during this period, the Board 
concludes that she did not initiate an appeal within the 
appropriate timeframe.  Therefore, the March 1994 rating 
decision became final.  

An exception to the rule of finality exists where new and 
material evidence is submitted with regard to a previously 
disallowed claim.  In such circumstances, VA must reopen the 
claim and review the former disposition of the case.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). In an October 1995 rating decision, the RO 
declined to reopen the claims because new and material 
evidence had not been submitted since the March 1994 rating 
decision.  The appellant disagreed and perfected an appeal. 

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters 
v. West, 12 Vet. App. 203, 206 (1999).  In addressing whether 
new and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

A series of significant cases have radically altered the 
analysis employed in deciding whether to reopen a claim.  For 
many years, when an appellant sought to reopen a claim, the 
U.S. Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") required the Board to conduct a two-step analysis.  
Manio v. Derwinski , 1 Vet. App. 140 (1991).  First, the 
Board was to determine whether the evidence presented since 
the prior final disallowance of the claim was new and 
material when the credibility of such evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was the Board to reach the second step, reopening the claim 
and reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (citing Chisholm v. Secretary of Health 
and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  
Thus, in taking the first step of the Manio analysis, the 
Court had required affirmative answers to three questions:  
(1) Was the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)?; (2) Was it "probative" of the issues at 
hand?; and (3) If it was new and probative, then, in light of 
all of the evidence of record, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

A.  Left Knee Disorder

The evidence relevant to the left knee disorder claim of 
record at the time of the March 1994 rating decision included 
the service medical records.  These documents included 
service clinical records prepared between December 1986 and 
November 1987 showing complaints of left knee pain.  The 
assessments included patellofemoral stress or syndrome and 
bursitis of the left knee.  The November 1987 VA clinical 
record noted the need for a no-running chit for the 
proceeding six weeks.  A January 1987 service examination 
report noted pain and swelling of the left knee since August 
1986.  The diagnosis was degenerative joint disease of the 
left knee.  In December 1988 and November 1992 reports of 
medical history, the appellant reported arthritis and left 
knee pain, with the last medical consultation in 1987.  The 
November 1992 separation examination report showed a normal 
clinical evaluation of the lower extremities.  The record 
also included an April 1993 VA examination report, in which 
the appellant complained of soreness and stiffness of the 
left knee since 1985, but a disorder of the left knee was not 
reported by the VA examiner.  

The evidence received after the March 1994 rating decision 
consisted of an October 1994 VA examination report.  The 
examiner noted that the appellant indicated a physician in 
service informed her that the kneecap had displaced 
laterally, which she said occasionally recurred.  The 
examiner reported no swelling, deformity, or other impairment 
of the left knee.  The left knee range of motion was from 
zero degrees extension to 145 degrees flexion.  The diagnoses 
included the following:  "Of the knees there was no 
crepitation, no grating or clicking on passive range of 
motion, no stigmata such as swelling or other abnormality, 
and the examination is considered normal at this time."  

Due to the changes in the definition of the term "new and 
material evidence" established by the case law discussed 
above, the standard of what constitutes new and material 
evidence has been significantly reduced.  Rather than 
requiring a reasonable possibility of changing the outcome of 
the prior final decision, new evidence aspiring to 
materiality need only provide a more complete picture of the 
circumstances surrounding the disability.  See Hodge, 155 
F.3d at 1363; Elkins, 12 Vet. App. at 214.  

The RO denied the claim in March 1994 as the evidence then of 
record failed to document a current left knee disorder.  The 
October 1994 VA examination report, the only additional 
evidence presented after March 1994, offers similar findings 
as before, and it is notable that the examiner reported that 
examination of the left knee was normal.  He supported this 
conclusion with clinical findings showing no swelling, 
deformity, or other abnormality of the left knee, and range 
of motion measurements within the standard description of 
knee joint motion.  See 38 C.F.R. § 4.71.  The examiner also 
reported the appellant's complaints of left knee 
symptomatology, including lateral displacement.  This record 
of complaints, though, is cumulative of complaints recorded 
at the April 1993 VA examination.  By definition, new and 
material evidence cannot be cumulative.  38 C.F.R. 
§ 3.156(a).  

The additional evidence, therefore, in offering cumulative 
information without indication of a current left knee 
disorder, fails to shed light on the presence of a current 
disorder, the basis of the March 1994 denial.  For these 
reasons, the additional evidence does not provide a more 
complete picture of the left knee disorder and is not new and 
material.  As it is not new and material, the claim of 
service connection for a left knee disorder is not reopened.  
Barnett, 83 F.3d at 1383; Winters, 12 Vet. App. at 206.  

B.  Hearing Loss

At the time of the March 1994 rating decision, the record 
included the service medical records showing audiometric 
measurements for the left ear, but not for the right ear, in 
November 1975, January 1985, and November 1992 evaluations 
that met the threshold for hearing loss as defined in Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss).  Also of record 
was an April 1993 VA examination report; the audiometric 
measurements there did not meet the threshold for hearing 
loss, as defined in Hensley, although there was a diagnosis 
of mild high frequency sensorineural hearing loss.  

The RO denied the claim of service connection for bilateral 
hearing loss in March 1994 because audiometric measurements 
then of record did not meet the criteria of a hearing loss 
disability under 38 C.F.R. § 3.385.  The additional evidence 
received into the record after March 1994 includes a 
September 1994 VA audiology examination with audiometry, 
similar to that noted in the April 1993 VA examination and 
in-service examinations, only slightly more severe.  The 
appellant also provided more specific information as to her 
in-service noise exposure.  

Under the more liberal definition of new and material 
evidence, this additional evidence provides a more complete 
picture of the circumstances of the claimed disability.  See 
Hodge, 155 F.3d at 1360; Elkins, 12 Vet. App. at 214.  
Without looking to the ultimate outcome of the claim, the 
September 1994 VA examination findings provide a more 
complete picture of the circumstances surrounding the claimed 
disorder.  Thus, the claim of service connection for 
bilateral hearing loss is reopened.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disorder is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

A.  Hearing Loss

Because the claim of service connection for hearing loss is 
reopened, the Board must determine whether the reopened claim 
is well grounded in light of all the evidence of record.  See 
Elkins, 12 Vet. App. at 214; Winters, 12 Vet. App. at 206-06.  
The appellant contends that she has a current hearing loss 
disability that is related to noise exposure she experienced 
in service.  

At a September 1972 audiological evaluation, immediately 
prior to enlistment into service, pure tone thresholds, in 
dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
--
5
LEFT
20
5
5
--
5
The appellant indicated at that time that she did not have a 
history of hearing loss.  

At a November 1975 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
25
15
10
5
10
The diagnosis was high frequency hearing loss, not considered 
disqualifying.  

At an October 1978 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
5
LEFT
15
15
10
10
15
The appellant reported no history of hearing loss.  

In March 1981 audiometric testing was not conducted, but the 
examiner recorded hearing acuity as 15/15, using the 
whispered voice test.  

At a January 1985 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
35
10
10
10
10
The appellant reported no history of hearing loss.


At an April 1985 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

At a January 1987 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
10
0
10
15
The appellant reported no history of hearing loss.  

At a March 1987 in-service audiological evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
10
10
5
15
15

At a November 1988 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
-5
15
LEFT
5
5
5
15
15
Two days later, another audiological evaluation was 
conducted.  The results were presented in a December 1988 
examination.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
0
0
10
10
The appellant reported no history of hearing loss.  

At an October 1992 in-service audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
10
0
5
20
25
These results were entered on the November 1992 service 
separation examination report; in that report, the appellant 
indicated a history of hearing loss.  The examiner noted 
bilateral high frequency hearing loss in the left ear greater 
than the right ear.  

Also in October 1992, two further audiological evaluations 
were conducted, wherein pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
20
10
10
25
25




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
0
10
20
30
After separation from service, the appellant underwent a VA 
examination in April 1993, at which time pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
0
15
20
Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner noted mild high frequency 
sensorineural hearing loss above 4000 Hz, bilaterally.  

At a September 1994 VA audiological evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
10
5
5
20
30
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The examiner noted that these measurements represented normal 
pure tone thresholds and speech discrimination findings.  The 
diagnosis was noise-induced sensorineural hearing loss.  

The initial element of a well-grounded claim is the need for 
competent medical evidence of a current disability.  The 
threshold for normal hearing is from 0 to 20 dB; higher 
threshold levels indicate some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  However, impaired hearing may 
only be considered a disability for VA compensation purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Looking at the most recent audiometric findings, it is 
apparent they do not document a hearing loss disability as 
defined for VA compensation purposes.  The most recent VA 
audiometric evaluation, in September 1994, showed no pure 
tone threshold levels greater than 40 dB.  Nor were any three 
pure tone threshold levels for either ear at or greater than 
26 dB, or either speech discrimination score less than 94 
percent.  Therefore, the most recent audiometric measurements 
do not meet the requirements of 38 C.F.R. § 3.385 and cannot 
form the basis for a current hearing loss disability.  

Even when looking at other recent audiometric evaluation 
results, this conclusion holds true.  The April 1993 VA 
audiometric findings showed no pure tone thresholds greater 
than 40 dB, and no three thresholds for either ear at or 
greater than 26 dB.  The speech discrimination scores of 100 
percent were clearly not less than 94 percent.  Additionally, 
the three audiometric tests conducted in October and November 
1992 failed to show even one pure tone threshold for either 
ear greater than 40 dB, or three pure tone thresholds for 
either ear at or greater than 26 dB.  

Because the five audiometric tests conducted at or soon after 
separation from service fail to meet the minimal requirements 
of 38 C.F.R. § 3.385, the record does not document a current 
hearing loss disability for VA compensation purposes.  
Without competent medical evidence of a current hearing loss 
disability, the claim is not well grounded.  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Rabideau v. 
Derwinski,  2 Vet. App. 141, 143-44; Brammer v. Derwinski, 3 
Vet. App. 223, 226 (1992).  The Board need not reach the 
question of whether the record documents hearing loss in 
service or within one year of separation from service or 
whether such findings may be linked to a current hearing 
loss, the other two elements of a well-grounded claim.  See 
Caluza, 7 Vet. App. at 506.  Because the claim is not well 
grounded, the VA is under no duty to assist the veteran in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.



B.  Tinnitus

The appellant contends that she currently has tinnitus that 
is related to her active service.  Review of the service 
medical records showed no complaints, findings, or treatment 
for tinnitus.  The appellant noted on VA audiology 
examination in April 1993 that she had gradual onset of 
bilateral tinnitus over the prior three years.  She discussed 
constant humming and periodic ringing two to three times per 
week, with each episode lasting from 30 to 60 seconds.  She 
indicated that the tinnitus made it more difficult to hear 
and made her nervous.  September 1994 VA audiology 
examinations noted her complaints of periodic tinnitus, 
humming and ringing in her ears for several years, and 
occasional high-pitched ringing in the right ear.  
Examination revealed no abnormalities.  The diagnosis 
included a reference to possible eustachian tube dysfunction.  

These examination reports indicate that the appellant has 
current complaints of tinnitus as recorded by examiners, 
which satisfy the initial element of a well-grounded claim.  
See Caluza, 7 Vet. App. at 506 (competent medical evidence of 
a current disorder).  Presuming the credibility of the 
appellant's contentions, the Board must accept her 
allegations of tinnitus in service, from about 1990, thereby 
satisfying the second element of a well-grounded claim.  See 
id. (lay or medical evidence of a disease or injury in 
service); Robinette, 8 Vet. App. at 75-76, and King v. Brown, 
5 Vet. App. 19, 21 (1993) (truthfulness of evidence must be 
presumed when determining whether claim is well grounded).  

As for the final element of a well-grounded claim, though, 
the record must include competent medical evidence linking 
the current complaints of tinnitus and a disease or injury in 
service.  Id.  The VA examiners in April 1993 and September 
1994 provided no such link.  The April 1993 examiner reported 
the appellant's statement of gradual onset of tinnitus over 
the prior three years, which would place the onset of the 
symptoms in about 1990, two years before separation from 
service.  However, this evidence represents information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, and does not 
constitute competent medical evidence.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette, 
8 Vet. App. at 75-76.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Thus, to the extent that the examiner's comment was 
based on a recitation by the appellant of her own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (appellant, as a lay person, is not 
competent to offer medical opinions).  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.

While the record documents the appellant's allegations of 
acoustic trauma in service, it does not show a link, 
established by medical evidence, between the currently 
claimed tinnitus and the presumed in-service acoustic trauma.  
In the absence of such a link, the claim is not well 
grounded.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

C.  Claimed Hardening of the Arteries and Claudication of the 
Hips

The appellant alleges that she has hardening of the arteries 
and claudication of the hips that is related to her active 
service.  Review of the service medical records reveals no 
complaints, clinical findings, or treatment relative to 
hardening of the arteries or claudication of the hips.  

In a September 1994 VA medical examination, the appellant 
noted that she had been diagnosed with hardening of the 
arteries.  The examiner indicated that she did not have a 
history of myocardial infarction, stroke, diabetes mellitus, 
or hepatitis.  The examination was essentially normal; the 
diagnosis indicated that the appellant had no clinically 
detectable vascular disease.  

VA "muscles (orthopaedics)" examination in September 1994 
indicated that she complained that walking caused soreness 
and fatigue in the hips, bilaterally.  The diagnoses at the 
conclusion of that examination included no discussion of the 
hips.  

VA "joints (orthopaedics)" examination in October 1994 
revealed right hip flexion of 135 degrees and left hip 
flexion of 130 degrees.  Hip abduction was 35 degrees, 
bilaterally.  The examiner noted that the appellant did not 
have grating or crepitation of the hips; the examination of 
the hips was described as normal.  

As discussed above, a well-grounded claim requires competent 
medical evidence of a current disability.  See Caluza, 7 Vet. 
App. at 506.  The record in this case lacks such evidence.  
The September 1994 VA diseases-of-the-arteries/veins 
examination was essentially normal, with no clinically 
detectable vascular disease.  The October 1994 VA examination 
showed hip flexion measurements within the standardized 
description of hip joint motion, although the hip abduction 
measurement showed 10 degrees less abduction.  38 C.F.R. 
§ 4.71.  Despite this finding, the examination was described 
as normal and without grating or crepitation of the hips.  
The September 1994 VA muscles examination did not discuss hip 
or arterial symptomatology.  Thus, the record does not 
contain medical evidence of a current arterial disorder or 
claudication of the hips.  

The September and October 1994 VA examinations did indicate 
that the appellant complained of hip soreness and fatigue and 
reported that she said she had been diagnosed with hardening 
of the arteries.  These statements, though, represent 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner.  They 
cannot constitute competent medical evidence.  LeShore, 8 
Vet. App. at 410.  Thus, to the extent that the examiner's 
comments were based on a recitation by the appellant of her 
own medical history, the information is not probative 
evidence as to the etiology of the disorder. See Espiritu, 2 
Vet. App. at 494-95 (appellant, as a lay person, is not 
competent to offer medical opinions).  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.  

The record does not contain competent medical evidence of a 
current disorder.  As such, the claim is not well grounded.  
Rabideau v. Derwinski,  2 Vet. App. 141, 143-44; Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (1992) (failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim).  Because the 
claim is not well grounded, the VA is under no duty to assist 
the veteran in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

D.  Other Considerations

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette, 8 Vet. App. 
at 75.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the June 1996 statement of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of evidence of a left knee disorder, a bilateral 
hearing loss disability, hardening of the arteries, and 
claudication of the hips, and the lack of evidence linking 
tinnitus to service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been presented to reopen 
a claim of service connection for a left knee disorder, the 
appellant's application to reopen her claim therefor is 
denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hardening of the arteries and 
claudication of the hips is denied.  


REMAND

The claims for compensable evaluations for residuals of right 
ankle sprains with probable arthritis and cervical dystonia 
sternocleidomastoid muscle weakness are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, they are not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  VA has a resulting 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

Most recent VA examination, evaluating the nature and 
severity of the residuals of right ankle sprains with 
probable arthritis and cervical dystonia sternocleidomastoid 
muscle weakness, were conducted in September and October 
1994.  Accurate adjudication of the severity of the 
disabilities for compensation purposes requires 
contemporaneous examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA is required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Thus, the claims are remanded to the RO for 
VA examination.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated her for 
residuals of right ankle sprains with 
probable arthritis and cervical dystonia 
sternocleidomastoid muscle weakness since 
September 1994, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should schedule the appellant 
for VA examinations to determine the 
nature and severity of the service-
connected residuals of right ankle 
sprains with probable arthritis and 
cervical dystonia sternocleidomastoid 
muscle weakness.  The claims folder and a 
copy of this REMAND must be made 
available to the physicians for review in 
conjunction with the examinations.  The 
examiners should obtain all pertinent 
history concerning the disabilities from 
review of the claims file and examination 
of the appellant.  All necessary tests 
and studies, including x-ray studies and 
range of motion measurements, should be 
conducted.  The reports of examination 
should contain a detailed account of all 
manifestations of the disabilities found 
to be present, and should specifically 
document whether the claims file was 
reviewed in conjunction with each 
examination.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any remaining benefit sought on appeal, for which a notice 
of disagreement has been filed, is denied, the appellant and 
her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

